PUBLISHED
                                             FILED: November 17, 2000

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 99-1009
                         (CA-98-1817-3-19)



STERLING DREW, a minor under the age of
thirteen years, by guardian ad litem Martha
Drew; MARTHA DREW; JEBEDIAH DREW,

                                              Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                                Defendant - Appellee.




Before WILKINSON, Chief Judge, and WIDENER, WILKINS, NIEMEYER,
LUTTIG, WILLIAMS, MICHAEL, MOTZ, TRAXLER, and KING, Circuit
Judges.


                                 ORDER



     This appeal having come on for oral argument before the en
banc Court on October 31, 2000, pursuant to Order of September 8,
2000, by which the panel opinion of June 27, 2000, 217 F.3d 193,
was vacated and en banc consideration was granted,
     IT IS ORDERED, by virtue of an equally divided vote of the
active members of the Court, that the judgment appealed from be,
and it is hereby, AFFIRMED.

                            For the Court,

                            /s/ Patricia S. Connor
                                     Clerk